Candler, J.
1. While, as a general rule, a receiver can not bring suit except by express authority of court (Screven v. Clark, 48 Ga. 42), this rule does not apply to a petition for injunction brought by the receiver in the court by which he was appointed. The fact that the court entertains his petition is tantamount to a grant of authority to sue.
2. “It is the duty of tbe court to protect from interference the property in its possession through its receiver, an officer of the court; and the writ of injunction is a mild remedy, when attachment and imprisonment for contempt might have been used by the chancellor.” Marshall v. Lockett, 76 Ga. 290. The granting of an injunction to restrain any unauthorized interference with property in the possession of a receiver “ is a necessary incident to the power of appointing receivers.” Woodburn v. Smith, 96 Ga. 245. It follows that the demurrer to the petition was properly overruled.

Judgment affirmed.


All the Justices concur, except Simmons, C. J., absent.